Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimes et al., US 2019/0347658 (hereinafter Haimes) in view of Androulaki et al., US 2017/0155515 (hereinafter Androulaki).

For claims 1, 9, 17, Haimes teaches a computing system comprising: 
a network interface configured to receive a database storage request at a database node of a decentralized database (see Fig. 1, [0035] - [0038], requests a transaction, of a particular smart contract, to be written to a blockchain ledger” representing database storage request); and 
a processor configured to execute an operation of the database storage request at the database node based on chaincode (see [0029], [0036], where “smart contract” requiring transaction to derive “particular set of information associated with a particular application” represents operation based on chaincode, [0055] – [0057]) to generate a simulated result without a storage of the database storage request at the decentralized database (see [0027], [0036] – [0039], “an endorsing node simulates the transaction by determining a resulting state after performance of the transaction” where simulated transaction to determine resulting state represents generating simulated result without storage of the request, [0053] – [0055], “without committing the new state to the blockchain ledger 130, may be referred to herein as "simulating" the contract transaction”).

Androulaki teaches determine whether the chaincode of the database node is valid via a functional test that is performed based on an output of the execution of the database storage request (see [0038], “smart contract 110 may...a number of executable code segments that may implement technical function or business rules...Validators 106 are typically computer systems that verify (i.e., execute) a contract, generate result information, and eventually code certifiers to perform, for example, static analysis of the smart contract, and authorized (or contract) validators to perform analysis of the smart contract during execution and which may be chosen per smart contract,” [0044]).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Haimes with the teachings of Androulaki because validating code segments to ensure that smart contracts are executed correctly provides further accountability for transactions commited to a blockchain ledger (see Androulaki, [0003], “validate transactions,” [00034], “system to be capable of auditing transactions, and to provide accountability of the validating entities,” [0042], “a smart contract 110 should be guaranteed to be executed correctly;” see Haimes, [0027], “simulating a contract transaction” [0055], ensure correct execution of “code that represents terms agreed upon by two or more parties,” [0060]).

The combination further teaches
wherein, in response to a determination that the chaincode is valid, the processor is further configured to endorse the database storage request for storage at the decentralized database and control the network interface to transmit the endorsement to one or more database nodes of the decentralized database (see Androulaki, [0038], “smart contract 110 may...a number of executable code segments that may implement technical function or business rules...Validators 106 are typically computer systems that verify (i.e., execute) a contract, generate result information, and eventually include it in the ledger;” see Haimes [0029], “The adapter simulation method verifies whether the adapter transaction includes a particular set of information associated with a particular application. If the adapter transaction includes the particular set of information, then both the contract transaction and the adapter transaction are committed to the blockchain ledger”, [0036] – [0039], “endorsing nodes 105b for a particular smart contract” and where positive verification through simulation results in “endorses a transaction proposed by a client 102” transmits endorsement to “nodes 105a” in order to “commit transactions to the blockchain ledger, [0102], [0124], [0127], “the adapter transaction is based on whether the adapter transaction includes information that is valid for use by a particular application” and “verify whether an adapter transaction includes information for determining an English title of a book. If the adapter transaction includes information for determining a title in a foreign language, but not in English, then the verification may fail”). 


For claims 2, 10, 18, the combination teaches wherein the processor is configured to generate a read set that comprises a list of keys that the operation reads and a write set that comprises a list of keys that the operation writes (see Haimes, [0053], “smart contract includes operations,” [0070], [0093], [0113], “application-side adapter 108 may set the status associated with the transmitted states to various values. The status may indicate that the application-side 

For claims 3, 11, 19, the combination teaches wherein the processor is configured to perform the functional test on one or more of read set and the write set to determine whether the chaincode is valid (see Androulaki [0038], validate code segments of smart contract; see Haimes, [0053], [0070], [0093], [0102], [0113], [0124], [0127], verify smart contract requirements on read and write operations associated with transaction and smart contract). 

For claims 4, 12, 20, the combination teaches wherein the functional test identifies whether the chaincode output satisfies one or more business constraints indicated by a developer of the chaincode (see Androulaki” [0038], “A smart contract 110 may...include a number of executable code segments that may implement technical function or business rules”; see Haimes, [0055], “smart contract includes code that represents terms agreed upon by two or more parties”,). 

For claims 5, 13, Haimes teaches wherein the processor is further configured to receive a data block that includes the endorsed database storage request, and store the received data block within a hash-linked chain of data blocks at the decentralized database (see Haimes, [0003], [0040], blockchain contains “hash of the previously-generated block, and a hash of the currently-generated block” as hash-linked chain). 

For claims 6, 14, the combination teaches the computing system of claim 1, wherein the chaincode is provided from an untrusted entity with respect to the database storage node (see Androulaki, [0044], “The operation of system 100 does not depend on or require the proper operation or trustworthiness of all entities in the system” and where “not all validators are required to be trustworthy” represents an untrusted entity). 

For claims 7, 15, the combination teaches wherein the processor is further configured to determine whether to endorse the database storage request based on whether the simulation of the operation of the database storage request is successful (see Haimes, [0029], verify smart contract requirements, [0036] – [0039], “endorsing nodes 105b for a particular smart contract” and where positive verification through simulation results in “endorses a transaction proposed by a client 102” transmits endorsement to “nodes 105a” in order to “commit transactions to the blockchain ledger). 

For claims 8, 16, the combination teaches wherein the processor endorses the database storage request for storage at the decentralized database in response to a determination that the operation of the database storage request is successful and a determination that the chaincode is valid (see Haimes, [0029], verify smart contract requirements, [0036] – [0039], determining if request is successful as per smart contract terms; see Androulaki, [0038], validate smart contract code to determine whether valid). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leach et al., US 10,855,475. “At step 530, one or more of the systems described herein may validate the request to add the smart contract 114 and the data set 112. The smart contract module 206 may process the rules and terms of the smart contract 114 to confirm and validate the smart contract 114 and communicate with the validation module 208 to validate the data set 112 and/or digital signatures associated with the smart contract 114” and “a validation module 208 that may receive the data and validate the data prior to adding the data to the immutable distributed ledger 122” and “The attestation may be data that indicates that the data set, such as the data set 112, is collected in accordance with a specific set of rules and/or guidelines. The attestation may indicate that the data set 112 was collected using rules and/or guidelines that satisfy or comply with an identified set of legal or ethical rules”
Wuehler, US 2017/0140408. [0078] “The smart contract, using embedded logic (i.e., rules-based logic) can decrypt the encrypted action information and determine if it validates the message based on the terms of the smart contract,” [0083] “For example, if the smart contract is indicated to be mapped to require multiple actions by third parties (e.g., deposit by a third party of an amount of funds matching an amount deposited by the customer), multiple nodes and/or is, in any way, indicated to be a faulty or invalid smart contract (due to some information present on the blockchain), then the rules may dictate that the validating node communicate with the originating node to confirm or deny validation of the smart contract and/or any transaction associated with the smart contract and approval or denial of the requested transaction”
Reddy et al., US 2019/0303541. [0009], “an audit smart contract with a request to indicate whether the audit requirement has been satisfied”, [0027] “Has the software asset passed a set of expected test scenarios proving its quality, security, and compliance?”, [0048], “computing devices by which the software is composed, audited, tested, monitored”
Leise et al., US 10,872,381. “validators on the blockchain 118 are configured to maintain a state database and execute code in smart contracts deployed by network participants”
Subramaniyan et al., US 2018/0293366.
Kondo, US 2018/0365686.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169